Citation Nr: 1001368	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for a heart disability, 
to include as secondary to a respiratory disability.


REPRESENTATION

Appellant represented by:	Michael Miskowiec, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to July 
1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied service connection for hepatitis 
C, a heart disability, and a respiratory disability.  In 
August 2008, the Veteran testified before the Board at a 
hearing held at the RO.  In June 2009, this case was remanded 
by the Board for further development.  An August 2009 rating 
decision granted service connection for hepatitis.  Thus, the 
August 2009 decision represents a total grant of benefits 
sought on appeal for that issue and it is no longer on 
appeal.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that 
proper adjudication of the claims requires additional 
development.

First, the Board notes that the most recent VA medical 
records are dated in March 2009.  To aid in adjudication, any 
subsequent VA medical records should be obtained.
With regard to the claim for service connection for a 
respiratory disability, the Veteran alleges that he incurred 
a respiratory disability during service.  He claims that as 
punishment for poor performance on the rifle range, he was 
instructed to do exercises in the shower room while being 
exposed to bleach and ammonia fumes.  He stated that he began 
to encounter breathing problems after his punishment in the 
shower room.  The medical evidence shows that the Veteran had 
received treatment for asthmatic bronchitis in January 1964 
prior to service.  Service medical records reveal that the 
Veteran was diagnosed with perennial asthma at an April 1966 
medical board examination.  The physician found that the 
asthma had existed prior to service, and the Veteran was 
subsequently discharged from service in July 1966 because his 
asthma had rendered him unfit for duty.  Post-service private 
and VA medical records dated from December 1977 to March 2005 
indicate that the Veteran has received intermittent treatment 
for both chronic obstructive pulmonary disease and asthmatic 
bronchitis.

In June 2009, the Board remanded the Veteran's claim for an 
opinion as to whether the Veteran's current respiratory 
disability is related to his in-service exposure to bleach 
and ammonia fumes or whether his current respiratory disorder 
existed prior to service and was aggravated by his period of 
active duty.  Pursuant to the Board's June 2009 remand, the 
Veteran underwent a VA respiratory examination in July 2009 
at which time he was diagnosed with chronic obstructive 
pulmonary disorder (COPD).  The examiner opined that it is 
less likely than not that the Veteran's current respiratory 
disability is related to the in-service exposure to bleach 
and ammonia fumes in the shower room or to any other 
incidents of service.  However, the examiner failed to 
provide an opinion as to whether the Veteran's current 
respiratory disability pre-existed his service and was 
aggravated by his service, rendering the July 2009 report of 
examination inadequate for rating purposes.  A remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Accordingly, the Board finds that another 
VA examination and opinion is necessary to comply with the 
June 2009 remand instructions.  The examiner on remand should 
specifically reconcile the opinion with the July 2009 VA 
opinion and opinions and any other opinions of record.

With regard to the Veteran's claim of entitlement to service 
connection for a heart disability, the Board finds that claim 
is inextricably intertwined with the Veteran's pending claim 
for a service connection for a respiratory disability.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since March 2009.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
respiratory disability.  The claims folder 
should be reviewed and that review should 
be indicated in the examination report.  
The examiner should specifically attempt 
to reconcile and discuss the opinion with 
all other opinions of record, including 
the July 2009 VA opinion.  The rationale 
for all opinions should be provided.  
Specifically, the examiner should provide 
the following information:

(a)  Diagnose any current respiratory 
disability.

(b)  Is there clear and unmistakable 
evidence that any respiratory disability 
pre-existed the Veteran's service?

(c)  If so, is it at least as likely as 
not (50 percent or more probability) 
that any preexisting respiratory 
disability underwent a permanent 
increase in severity during or as a 
result of his service?  The examiner 
should state whether any permanent 
increase in the underlying pathology 
was due to normal progression of the 
disorder.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

